Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated October 22, 1990 (People v Barrett, 166 AD2d 657), affirming two judgments of the Supreme Court, Queens County, both rendered July 31, 1987, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Sullivan and Balletta, JJ., concur.